CRAWFORD, J.
(Pro Tempore).
Plaintiff appeals from a decree awarding defendant a divorce on her cross-complaint, custody of two minor children, $100 a month for their support and maintenance during such time as they are in defendant’s custody and disposing of property rights.
*602The single assignment of error is based on alleged insufficiency of the evidence to support the decree. The complaint and cross-complaint were based on cruel and inhuman treatment. The testimony was in conflict and the trial court resolved the issue in favor of the defendant. The evidence supports the conclusions of the trial judge.
Affirmed.